AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of March 6, 2009, is made by and between
Actel Corporation, a California corporation (“Actel” or the “Company”), and the
entities and natural persons listed on Schedule A hereto and their affiliates
(collectively, the “Ramius Group”) (each of the Company and the Ramius Group, a
“Party” to this Agreement, and collectively, the “Parties”).

WHEREAS, the Ramius Group may be deemed to beneficially own shares of common
stock of Actel (the “Common Stock”) totaling, in the aggregate, 2,264,272
shares, or approximately 8.8% of the Common Stock issued and outstanding on the
date hereof; and

WHEREAS, Actel and the Ramius Group have agreed that it is in their mutual
interests to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the Parties mutually agree as follows:

1.  Representations and Warranties of the Ramius Group. The Ramius Group
represents and warrants to Actel that (a) this Agreement has been duly
authorized, executed and delivered by the Ramius Group, and is a valid and
binding obligation of the Ramius Group, enforceable against the Ramius Group in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of the Ramius Group as currently in effect; and (c) as of the date of
this Agreement, the Ramius Group may be deemed to beneficially own in the
aggregate 2,264,272 shares of Common Stock.

2.  Representations and Warranties of Actel. Actel hereby represents and
warrants to the Ramius Group that (a) this Agreement has been duly authorized,
executed and delivered by Actel, and is a valid and binding obligation of Actel,
enforceable against Actel in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles; (b) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not (1) conflict with, result in a breach or violation of,
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, result in the loss of a material
benefit or give any right of termination, amendment, acceleration or
cancellation under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of Actel or any of its subsidiaries
pursuant to any law, any order of any court or other agency of government,
Actel’s Restated Articles of Incorporation (as amended January 3, 2003) (the
“Restated Articles”), Actel’s Amended and Restated Bylaws (the “Bylaws”), or the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which Actel is a party or bound or to which its property or assets
is subject or (2) trigger any “change of control” provisions in any agreement to
which Actel is a party; and (c) no consent, approval, authorization, license or
clearance of, or filing or registration with, or notification to, any court,
legislative, executive or regulatory authority or agency is required in order to
permit Actel to perform its obligations under this Agreement, except for such as
have been obtained.

3. Directorships.

(a) Prior to the time that Actel mails its definitive proxy statement for its
2009 annual shareholder meeting (the “2009 Annual Meeting”), but in any event no
later than March 23, 2009, Actel’s board of directors (the “Board”) and all
applicable committees of the Board shall take all necessary actions to
(i) increase the size of the Board from six (6) to nine (9) members and
(ii) appoint Gavin T. Molinelli, Eric J. Zahler and Jeffrey C. Smith (the “New
Appointees”) to fill the vacancies on the Board created by increasing its size
to nine (9) members.

(b) Actel agrees that the Board and all applicable committees of the Board will
nominate no more than eight (8) members for election to Actel’s Board at the
2009 Annual Meeting. Actel further agrees that the Board and all applicable
committees of the Board will take all actions necessary and appropriate to amend
the Bylaws to reduce the size of the Board to eight (8) members effective at the
2009 Annual Meeting.

(c) Actel agrees that the Board and all applicable committees of the Board will
take all actions necessary and appropriate to:

               (1) nominate the New Appointees, or any replacement director
appointed pursuant to Section 3(d) or Section 3(e) below as applicable (the
“Replacement Appointees,” and together with the remaining New Appointees, the
“Ramius Directors”), for election to Actel’s Board at the 2009 Annual Meeting
(other than in the case of such person’s refusal to serve or if such person has
committed an act that would be grounds for removal from the Board for cause, in
which case the Ramius Group will have the right to designate and substitute
another person or persons, subject to prompt reasonable evaluation and
determination by the Nominating Committee of the Board (the “Nominating
Committee”) in good faith after exercising its fiduciary duties that such
candidate has business experience in such areas as would reasonably be expected
to enhance the Board, consistent with Actel’s guidelines relating to director
qualifications and Board composition), together with up to five (5) other
persons to be included in Actel’s slate of nominees for director, with terms
expiring at Actel’s 2010 annual shareholder meeting (the “2010 Annual Meeting”);

(2) recommend, and reflect such recommendation in Actel’s definitive proxy
statement in connection with the 2009 Annual Meeting, that the shareholders of
Actel vote to elect the Ramius Directors as directors of Actel at the 2009
Annual Meeting;

(3) use its reasonable efforts to solicit and obtain proxies in favor of the
election of the Ramius Directors at the 2009 Annual Meeting, in the same manner
as for the other candidates nominated for election at the 2009 Annual Meeting;
and

(4) ensure that, while any of the Ramius Directors remains in office, the Ramius
Group will have the right to designate at least one Ramius Director, subject to
compliance with applicable Securities and Exchange Commission (the “SEC”) and
Nasdaq corporate governance rules, to serve on each committee and sub-committee
of the Board (or any substitutes therefor) now in existence or created after the
date hereof.

(d) Following the appointment of the New Appointees pursuant to Section 3(a) of
this Agreement, the Ramius Group agrees that it shall use reasonable efforts to
select a candidate to replace Mr. Molinelli to serve on the Board, subject to
evaluation and approval by the Nominating Committee using the standards
described in Section 3(c)(1); provided, however, that such candidate (i) shall
not be an affiliate of the Ramius Group and (ii) shall have significant
experience in the semiconductor industry. The Nominating Committee shall not
unreasonably withhold approval of such person. In the event the Nominating
Committee does not approve the person selected by the Ramius Group, the Ramius
Group will have the right to select an additional candidate for consideration by
the Nominating Committee who meets the standards described in the first sentence
of this Section 3(d). Once the Nominating Committee has approved a candidate
selected by the Ramius Group, the Ramius Group shall take all necessary action
to cause Mr. Molinelli to resign his position as a director. Contemporaneously
with such resignation, the Board shall appoint the candidate selected by the
Ramius Group and approved by the Nominating Committee to fill the vacancy on the
Board created by the resignation of Mr. Molinelli.

(e) Actel agrees that, during the term of this Agreement, if a Ramius Director
resigns or is otherwise unable to serve as a director or is removed for cause as
a director (other than the resignation of Mr. Molinelli pursuant to
Section 3(d)), the Ramius Group will have the right to designate and substitute
a person or persons for appointment to the Board as a replacement director,
subject to evaluation and determination by the Nominating Committee using the
standards described in Section 3(c)(1); provided, however, (i) the substitute
person designated by the Ramius Group shall have experience consistent with the
director being replaced and (ii) at no point following the appointment of the
candidate replacing Mr. Molinelli pursuant to Section 3(d) shall the Ramius
Directors consist of more than one (1) affiliate of the Ramius Group. The
Nominating Committee will not unreasonably withhold acceptance of any
replacement director(s) recommended by the Ramius Group. In the event the
Nominating Committee does not accept a replacement director recommended by the
Ramius Group, the Ramius Group will have the right to recommend additional
replacement director(s) for consideration by the Nominating Committee. The Board
will appoint such replacement director to the Board no later than five
(5) business days after the Nominating Committee’s recommendation of such
replacement director.

(f) Each of the Ramius Directors, upon election to the Board, will be governed
by the same protections and obligations regarding confidentiality, conflicts of
interests, fiduciary duties, trading and disclosure policies and other
governance guidelines, and shall have the same rights and benefits, including
(but not limited to) with respect to insurance, indemnification, compensation
and fees, as are generally applicable to any non-employee directors of Actel.

(g) Actel agrees that it shall hold the 2009 Annual Meeting on June 5, 2009.

(h) Except as provided in Section 3(a) above, Actel agrees that prior to the
2010 Annual Meeting, the Board and all applicable committees of the Board shall
not (i) increase the size of the Board to more than eight (8) directors or
(ii) or take any other action to materially limit or restrict the rights of or
time allotted to its shareholders to nominate persons for election to the Board
(including but not limited to by amending the Restated Articles or Bylaws).

4. Standstill Restrictions.

(a) Subject to applicable law, including Section 13(d) and (g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), except as permitted
pursuant to the terms of this Agreement, during the term of this Agreement, the
Ramius Group shall not, and shall cause their Affiliates and Associates (as
defined below) under its control or direction not to, in any manner, directly or
indirectly:

  (i) solicit (as such term is used in the proxy rules of the Securities and
Exchange Commission (the “SEC”)) proxies or consents to vote any securities of
Actel, or make, or in any way participate in, any “solicitation” of any “proxy”
within the meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act
to vote any shares of Common Stock with respect to any matter, or become a
“participant” in any “contested solicitation” for the election of directors with
respect to Actel (as such terms are defined or used in the Exchange Act and the
rules promulgated thereunder), other than solicitations or acting as a
participant in support of all of Actel’s nominees and proposals;

(ii) purchase or cause to be purchased or otherwise acquire or agree to acquire
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act) of any Common Stock or other securities issued by Actel, if in any
such case, immediately after the taking of such action, the Ramius Group would,
in the aggregate, collectively beneficially own more than the greater of
(i) 14.9% of the then outstanding shares of Common Stock, or (ii) such
percentage of the then outstanding shares of Common Stock as is 0.1% less than
the amount causing the Ramius Group to become an “Acquiring Person” under the
Company’s Preferred Stock Rights Agreement, dated October 17, 2003, as the same
may be amended;

(iii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a group comprised solely of the Ramius Group);

(iv) deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
Ramius Group;

(v) otherwise act, alone or in concert with others to (1) make any public
statement critical of Actel, its directors or management, other than as
contemplated by Section 4(a)(vi)(3) below or (2) control or seek to control the
Board, other than through non public communications with the officers and
directors of Actel;

(vi) other than as provided in this Agreement, make any public announcement with
respect to, or offer to effect, seek or propose (with or without conditions) a
merger, acquisition, disposition or other business combination involving Actel,
other than through non public communications with the officers and directors of
Actel; provided, however, that nothing herein will limit the ability of (1) any
member of the Ramius Group, or its respective Affiliates and Associates, except
as otherwise provided in Section 5, to vote its shares of Common Stock on any
matter submitted to a vote of the stockholders of the Company, (2)the Ramius
Directors to exercise their rights as members of the Board while serving as
members of the Board or (3) the Ramius Group to announce its opposition to any
Board approved proposals related to a merger, acquisition, disposition of all or
substantially all of the assets of Actel or other business combination involving
Actel and not supported by Mr. Smith;

(vii) seek, alone or in concert with others, (1) to call a meeting of
shareholders, or (2) representation on the Board, except as specifically
contemplated in Section 3(a), Section 3(c), Section 3(d) and Section 4(b), or
(3) the removal of any member of the Board; or

(viii) publicly disclose any request to amend, waive or terminate any provision
of this Agreement.

(b) Notwithstanding anything contained herein to the contrary, any member of the
Ramius Group, and any Affiliate or Associate of any such member, shall be
entitled to:

(i) subject to Section 5, vote their shares in favor of the election of the
Ramius Directors at the 2009 Annual Meeting and on any other proposal duly
brought before the 2009 Annual Meeting, or otherwise vote as the Ramius Group
determines in their sole discretion;

(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any stockholder proposal or other matter to be
voted on by the stockholders of the Company (other than the election of
directors) and the reasons therefor;

(iii) propose a slate of nominees for election as directors and/or one or more
proposal(s) for consideration or approval by shareholders at the 2010 Annual
Meeting in order to comply with the advance notice provisions or other
requirements of the Restated Articles or the Bylaws; and

(iv) In the event a special meeting is called by a shareholder of Actel with
respect to the removal of directors, the Ramius Group may (A) cumulate the vote
of the shares of Common Stock held by the Ramius Group and vote in favor of the
Ramius Directors and (B) solicit proxies to vote against the removal of the
Ramius Directors; provided, however, that if Actel solicits proxies to vote
against the removal of all directors, the Ramius Group may only solicit proxies
to vote against the removal of all directors and not just the Ramius Directors.

(c) As used in this Agreement, the terms “Affiliate” and “Associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act.

5.  Actions by the Ramius Group.

(a) At the 2009 Annual Meeting, the Ramius Group shall vote, and cause their
respective officers, directors, employees and agents to vote, all of the shares
of Common Stock beneficially owned by him or them for (i) each of Actel’s
nominees for election to the Board, (ii) the ratification of the appointment of
Actel’s independent auditors and (iii) an amendment to Actel’s Employee Stock
Purchase Plan to increase the number of authorized shares reserved for issuance
thereunder to up to 2,500,000 shares of Common Stock subject to the favorable
recommendation of the RiskMetrics Group or such lower number of shares that the
RiskMetrics Group endorses.

(b) Upon execution of this Agreement by the Parties, the Ramius Group shall not
submit any proposals or nominations for election to the Board at the 2009 Annual
Meeting;

6.  Termination. This Agreement shall terminate and the obligations of the
Parties under this Agreement shall cease on the earlier of the following (the
“Termination Date”):

(a) at the option of Actel, upon the earliest of a material breach by the Ramius
Group of any obligation hereunder which has not been cured within 14 days after
the Ramius Group receives notice of such breach from Actel

(b) at the option of the Ramius Group, upon a material breach by Actel of any
obligation hereunder which has not been cured within 14 days after Actel
receives notice of such breach from the Ramius Group;

(c) seven days prior to the date that an Actel shareholder may first submit a
nomination for the election of directors at the 2010 Annual Meeting pursuant to
the bylaws of the Company as then in effect;

(d) on the day that the Board publicly announces its nominees for election as
directors at the 2010 Annual Meeting; or

(e) at any time, upon the written consent of all of the Parties.

7.  Public Announcement. Actel and the Ramius Group shall promptly disclose the
existence of this Agreement after its execution pursuant to a joint press
release that is mutually acceptable to the parties, including a description of
the material terms of this Agreement. Subject to applicable law, none of the
Parties shall disclose the existence of this Agreement until the joint press
release is issued. The Parties agree that, while this Agreement remains in
effect, each Party shall refrain from any disparagement, defamation, libel, or
slander with respect to any other Party or its affiliates or from publicly
criticizing such other Party or its affiliates.

8.  Nonpublic Information.

(a) In connection with discussions between the Ramius Group and their
representatives and Actel and its representatives, or otherwise during the term
of this Agreement, the Ramius Group or their representatives have obtained
information about Actel or its securities that is confidential. Each member of
the Ramius Group agrees, as set forth below, to treat confidentially any such
information (whether oral or written, provided that all written information
shall have been identified as confidential) furnished to or otherwise obtained
by the Ramius Group or their representatives from Actel or on their behalf
together with those portions of analyses, summaries, notes or other documents
prepared by the Ramius Group or any of their representatives which contain or
otherwise reflect such information (herein collectively referred to as the
“Confidential Information”). The Ramius Group agrees that, except with Actel’s
prior written consent, neither the Ramius Group nor their representatives will
disclose any Confidential Information to any other person or use any of the
Confidential Information for any purpose other than on Actel’s behalf. For
purposes of this Agreement, the phrase “Confidential Information” shall not
include information which (i) becomes lawfully available to the public other
than as a result of a disclosure by the Ramius Group or their representatives,
(ii) was lawfully available to the Ramius Group on a nonconfidential basis prior
to its disclosure to the Ramius Group or their representatives by Actel or on
its behalf or (iii) lawfully becomes available to the Ramius Group on a
nonconfidential basis from a source other than Actel or Actel’s representatives
or agents, provided that to the knowledge of the Ramius Group, such source is
not bound by a confidentiality agreement with Actel. Actel has no obligation to
furnish Confidential Information to the Ramius Group or their representatives by
virtue of this Agreement. In the event that any member of the Ramius Group is
requested pursuant to, or required by, law, regulation, legal process or
regulatory or civil authority to disclose any portion of the Confidential
Information, the Ramius Group shall give prompt notice to Actel, to the extent
such notice is legally permissible. The Ramius Group shall use all commercially
reasonable efforts to limit the scope of such required disclosure, and the
Ramius Group shall be permitted to disclose, without any liability to Actel,
only that portion of the Confidential Information which the Ramius Group’
counsel advises that the Ramius Group are legally required to disclose.

(b) In connection with this Agreement and the ongoing relationship of the Ramius
Group (and their affiliates) with Actel, there may be instances in which
material nonpublic information concerning Actel will be divulged to them by
Actel or its representatives or agents. The Ramius Group expressly acknowledge,
on behalf of themselves and their representatives and agents, that federal and
state securities laws prohibit any person who misappropriates material nonpublic
information about a company from purchasing or selling securities of such
company, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities, until such information has become public.

9.  Releases.

      (a)  The Ramius Group hereby agrees for the benefit of Actel, and each
controlling person, officer, director, shareholder, agent, affiliate, employee,
partner, attorney, heir, assign, executor, administrator, predecessor and
successor, past and present, of Actel (Actel and each such person being an
“Actel Released Person”) as follows:

           (i) The Ramius Group, for themselves and for their members, officers,
directors, assigns, agents and successors, past and present, hereby agrees and
confirms that, effective from and after the date of this Agreement, they hereby
acknowledge full and complete satisfaction of, and covenant not to sue, and
forever fully release and discharge each Actel Released Person of, and hold each
Actel Released Person harmless from, any and all rights, claims, warranties,
demands, debts, obligations, liabilities, costs, attorneys’ fees, expenses,
suits, losses and causes of action of any nature whatsoever, whether known or
unknown, suspected or unsuspected (collectively, “Claims”) that the Ramius Group
may have against the Actel Released Persons, in each case with respect to events
occurring prior to the date of the execution of this Agreement.

(ii) The Ramius Group understands and agree that the Claims released by the
Ramius Group above include not only those Claims presently known but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Claims as described above. The
Ramius Group understands that they may hereafter discover facts different from
or in addition to what they now believe to be true, which if known, could have
materially affected this release of Claims, but they nevertheless waive any
claims or rights based on different or additional facts.

           (b)  The Ramius Group agrees that so long as any Ramius Director is a
member of the Board, (i) no member of the Ramius Group shall, without the
consent of Actel, instigate, solicit, assist, intervene in, or otherwise
voluntarily participate in any litigation or arbitration in which Actel or any
of its officers or directors are named as parties; provided that the foregoing
shall not prevent any member of the Ramius Group from responding to a validly
issued legal process and (ii) the Ramius Group agrees to give Actel at least
five (5) business days notice of the receipt of any legal process requesting
information regarding Actel or any of its officers or directors, to the extent
that such notice is legally permissible.

           (c)  Actel hereby agrees for the benefit of the Ramius Group, and
each controlling person, officer, director, stockholder, agent, affiliate,
employee, partner, attorney, heir, assign, executor, administrator, predecessor
and successor, past and present, thereof, as well as each Ramius Director (the
Ramius Group and each such person being a “Shareholder Released Person”) as
follows:

           (i) Actel, for itself and for its affiliates, officers, directors,
assigns, agents and successors, past and present, hereby agrees and confirms
that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and covenants not to sue, and
forever fully releases and discharges each Shareholder Released Person of, and
holds each Shareholder Released Person harmless from, any and all Claims of any
nature whatsoever, whether known or unknown, suspected or unsuspected, that
Actel may have against the Shareholder Released Persons, in each case with
respect to events occurring prior to the date of the execution of this
Agreement.

(ii) Actel understand and agree that the Claims released by Actel above include
not only those Claims presently known but also include all unknown or
unanticipated claims, rights, demands, actions, obligations, liabilities, and
causes of action of every kind and character that would otherwise come within
the scope of the Claims as described above. Actel understands that it may
hereafter discover facts different from or in addition to what it now believes
to be true, which if known, could have materially affected this release of
Claims, but it nevertheless waives any claims or rights based on different or
additional facts.

           (d)   The Parties do hereby expressly waive and relinquish all rights
and benefits afforded by California Civil Code Section 1542, and do so
understanding and acknowledging the significance and consequences of such
specific waiver of California Civil Code Section 1542. The Parties acknowledge
and understand that they are being represented in this matter by counsel of
their own choice, and acknowledge that they are familiar with the provisions of
California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Thus, notwithstanding these provisions of law, the Parties expressly acknowledge
and agree that this Section 10 is also intended to include in its effect,
without limitation, all such claims which they do not know or suspect to exist
at the time of the execution of this Agreement, and that this Agreement
contemplates the extinguishment of those claims.

          (e)  The Parties intend that the foregoing release be broad with
respect to the matter released, provided, however, this release of Claims shall
not include claims to enforce the terms of this Agreement; and provided further
that nothing in the foregoing release shall be deemed or construed, now or
hereafter, as limiting in any manner any right of indemnification inuring to the
benefit of any director or former director of Actel arising under the Restated
Articles, the Bylaws or otherwise.

10.  Remedies.

(a) Each of the Parties acknowledges and agrees that a breach or threatened
breach by any Party may give rise to irreparable injury inadequately compensable
in damages, and accordingly each Party shall be entitled to injunctive relief to
prevent a breach of the provisions hereof and to enforce specifically the terms
and provisions hereof in any state or federal court having jurisdiction, in
addition to any other remedy to which such aggrieved Party may be entitled to at
law or in equity.

(b) In the event a Party institutes any legal action to enforce such Party’s
rights under, or recover damages for breach of this Agreement, the prevailing
party or parties in such action shall be entitled to recover from the other
party or parties all costs and expenses, including but not limited to reasonable
attorneys’ fees, court costs, witness fees, disbursements and any other expenses
of litigation or negotiation incurred by such prevailing party or parties.

11. Expenses. Actel shall reimburse the Ramius Group for its reasonable,
documented out-of-pocket fees and expenses incurred (including legal expenses),
not to exceed $30,000, in connection with the filing of a Schedule 13D in
connection with this Agreement, and any matters related to the 2009 Annual
Meeting and the negotiation and execution of this Agreement.

12. Notices. Any notice or other communication required or permitted to be given
under this Agreement will be sufficient if it is in writing, sent to the
applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 12) and delivered
personally or sent by recognized overnight courier, postage prepaid, and will be
deemed given (a) when so delivered personally, or (b) if sent by recognized
overnight courier, one day after the date of sending.

If to Actel:

Actel Corporation
2061 Stierlin Ct.
Mountain View, CA 94043
Attention: John East, Chief Executive Officer
Telephone: (650) 318-4200
Facsimile: (650) 318-2444

with a copy (which shall not constitute notice to Actel) to:

Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304

Attention: David J. Berger

            Henry P. Massey, Jr.

Telephone: (650) 493-9300
Facsimile: (650) 493-6811

If to the Ramius Group:

Ramius Value and Opportunity Master Fund Ltd

c/o RCG Starboard Advisors, LLC

599 Lexington Avenue, 20th Floor

New York, New York 10022

Attention: Jeffrey C. Smith

Owen S. Littman

Telephone: (212) 845-8900
Facsimile: (212) 845-7986

with a copy (which shall not constitute notice to the Ramius Group) to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022

Attention: Steve Wolosky

Andrew Freedman

Telephone: (212) 451-2300
Facsimile: (212) 451-2222

13.  Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
Parties in connection with the subject matter hereof.

14.  Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the Parties in separate counterparts, and signature pages
may be delivered by facsimile, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

15.  Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

16.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, without regard
to choice of law principles that would compel the application of the laws of any
other jurisdiction.

17.  Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

18.  Successors and Assigns. This Agreement shall not be assignable by any of
the Parties. This Agreement, however, shall be binding on successors of the
Parties.

19.  Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.

20.  Further Action. Each Party agrees to execute such additional reasonable
documents, and to do and perform such reasonable acts and things necessary or
proper to effectuate or further evidence the terms and provisions of this
Agreement.

[Signatures are on the following page.]

     

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

ACTEL CORPORATION

By: /s/ David L. Van De Hey
Name: David L. Van De Hey
Title: VP & GC


THE RAMIUS GROUP:

Schedule A

The Ramius Group

RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD

PARCHE, LLC  

RAMIUS ENTERPRISE MASTER FUND LTD  

RCG PB, LTD

RCG STARBOARD ADVISORS, LLC

RAMIUS ADVISORS, LLC  

RAMIUS LLC

C4S & CO., L.L.C.

JEFFREY M. SOLOMON

PETER A. COHEN

MORGAN B. STARK

THOMAS W. STRAUSS

ERIC J. ZAHLER

GAVIN T. MOLINELLI

JEFFREY C. SMITH

